DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 48 and 57 are indefinite as they recite the term “heater/cooler” as it is unclear whether the limitation “heater/cooler” requires “a heating and cooling” or “a heating or cooling”
Regarding claim 60, the scope of the claim is unclear and the claim is indefinite. Specifically, the claim requires pumping one of the first fluid and second fluid through a heat exchanger coil that is part of the primary circuit and situated in the heat exchanger; and pumping the other of the first fluid and the second fluid through a container that is sealed around the heat exchanger coil, such that the second fluid flows around the heat exchanger coil. 
In this instance, the final clause, “such that the second fluid flows around the heat exchanger coil” appears to limit the scope of the claim to wherein the second fluid flows around the coil, and the first fluid flows through the coil. However, this is much narrower that the broader recitation that either the first OR second fluid could be in either fluid path (i.e. around or within the coil). Therefore it is unclear what is required by the claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 60 recites the broad recitation, and the claim also recites the narrower statement of the range/limitation (as described above). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 55, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 49-56 and 58-62 are rejected for depending from a claim which is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48-52, 55, 57-59, and 61-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabrowiak (US Pre-Grant Publication 2014/0172050).
Regarding claim 48, Dabrowiak teaches a system and method for heating or cooling a patient's blood during a procedure involving extracorporeal blood circulating, the system comprising: 
a heater/cooler module (235) including a first pump (245) and a heater/cooler element (at least 230, 250, and, or 265) fluidly coupled to a primary circuit (See Fig. 5) and configured to heat/cool a first fluid in the primary circuit [0085]; 
a heat transfer fluid circuit (Fig. 5) including a secondary circuit configured to provide a second fluid to a target device to heat/cool the target device (205); and 
a heat exchanger (225/230 ) including at least part of the primary circuit through which the first fluid flows and at least part of the secondary circuit through which the second fluid flows to facilitate heat transfer between the first fluid and the second fluid (Fig. 5), wherein the primary circuit and the secondary circuit are separate circuits, such that the first fluid and the second fluid remain separated in the system (Fig. 5).  
Regarding claim 49, Dabrowiak also teaches the primary circuit is a permanent part of the heater/cooler module and the at least part of the secondary circuit is disposable (See Fig. 5).  
Regarding claim 50, Dabrowiak also teaches the heat transfer fluid circuit is a single use disposable circuit at least because the heat transport circuit is separable from the system and can be discarded (Fig. 5).  
Regarding claim 51, Dabrowiak also teaches at least one of: two or more heat exchangers (230, 225, and/or, 205); two or more heater/cooler modules (expansion refrigeration heat pump of (235) [0082] and thermoelectric heat pump (265)); and two or more heat transfer fluid circuits (circuit of (235) and the separate circuit running through (225)).  
Regarding claim 52, Dabrowiak also teaches the heat exchanger includes one or more temperature sensors configured to measure a temperature of the heat exchanger [0066].  
Regarding claim 55, Dabrowiak also teaches the heat exchanger includes a first module (230) configured to receive the first fluid and a disposable module ((225), which is interpreted to be disposable) configured to receive the second fluid; and 
wherein the first module includes one or more auxiliary electric heaters (265) [0085] to heat at least one of the first fluid and the second fluid or a temperature sensor configured to measure the temperature of at least one of the first fluid and the second fluid [0066].  

Regarding claim 57, Dabrowiak teaches ([0080-0085] (Fig. 5)) a method of heating/cooling a target fluid in a target device via a heater/cooler module including a first fluid in a primary circuit (235), an integrated pump (245), a heater/cooler element (at least 250), and a heat exchanger (230), the method comprising: 
pumping the first fluid through the primary circuit (circuit of (235)) and the heat exchanger via the pump (Fig. 5); 
heating/cooling the first fluid in the primary circuit with the heater/cooler element [0080-0085]; 
providing a second fluid (fluid of circuit running through (225)) in a secondary circuit that is separate from the primary circuit, such that the first fluid and the second fluid are maintained as separate fluids (See Fig. 5); 
pumping (via pump (220) the second fluid through the secondary circuit and the heat exchanger (225); 
facilitating heat transfer in the heat exchanger between the second fluid in the secondary circuit and the first fluid in the primary circuit (Fig. 5) [0080-0085]; and 
providing the second fluid to the target device (205) to facilitate heat transfer between the second fluid (fluid of unlabeled circuit through (225)) and the target fluid (blood).  
Regarding claim 58, Dabrowiak also teaches heating/cooling the first fluid comprises heating/cooling the first fluid in the primary circuit with a heat pump (expansion refrigeration cycle [0082]); or heating/cooling the first fluid comprises heating/cooling the first fluid in the primary circuit with a thermoelectric heater/cooler (265) coupled to the heat exchanger (230).  
Regarding claim 59, Dabrowiak also teaches heating at least one of the first fluid in the heat exchanger and the second fluid in the heat exchanger with one or more auxiliary electric heaters (265) coupled to the heat exchanger (230) (Fig. 5).  
Regarding claim 61, Dabrowiak also teaches regulating a temperature of the target fluid in the target device by measuring a fluid temperature of at least one of the first fluid and the second fluid [0066].  
Regarding claim 62, Dabrowiak also teaches implicitly maintaining a predefined temperature offset between the blood and the at least one of the first fluid and the second fluid [0066]. The controller of Dabrowiak is disclosed as operating the system based on inputs from a variety of sensors, wherein the offset is dependent on software which responds to the sensor input in a predetermined manner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 53-54 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabrowiak (US Pre-Grant Publication 2014/0172050), in view of Turner et al. (US Pre-Grant Publication 2019/0209762).
Regarding claim 53, Dabrowiak teaches the system of claim 48, but fails to teach wherein the target device includes an oxygenator and a heat exchanger.  Turner teaches a heat exchanger for extracorporeal fluids wherein the target device is an oxygenator and a heat exchanger (See at least [0132]). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify he device of Dabrowiak with the teachings of Turner and to provide heat exchange to an oxygenator. 
Regarding claim 54, Dabrowiak also teaches a first temperature sensor [0066] configured to take temperature measurements of blood and a second temperature sensor configured to take temperature measurements of at least one of the first fluid and the second fluid [0066], wherein the system is configured to maintain a predefined temperature offset between the blood and the at least one of the first fluid and the second fluid. The controller of Dabrowiak is disclosed as operating the system based on inputs from a variety of sensors, wherein the offset is dependent on software which responds to the sensor input in a predetermined manner.  
Regarding claim 60, Dabrowiak teaches the method of claim 57, and further teaches wherein facilitating heat transfer between the second fluid in the secondary circuit and the first fluid in the primary circuit comprises: 
pumping one of the first fluid and second fluid through a heat exchanger that is part of the primary circuit and situated in the heat exchanger; and 
pumping the other of the first fluid and the second fluid through a container that is sealed around the heat exchanger coil, such that the second fluid flows around the heat exchanger, but fails to teach that one flows over a coil and one flows through. 
Turner teaches the configuration of coiled heat exchange elements as claimed. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the heat exchange configuration of Turner into the device of Dabrowiak with the reasonable expectation of providing sufficient heat transfer.

Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabrowiak (US Pre-Grant Publication 2014/0172050).
Regarding claim 56, Dabrowiak teaches the system of claim 55, but fails to teach that the disposable module includes one or more auxiliary electric heaters to heat at least one of the first fluid and the second fluid.  However, the modification is interpreted to be merely the rearrangement of the parts of the prior art which would have been obvious to one of ordinary skill. In this instance, the device of the claims is unpatentable over the prior art because the position of the auxiliary heater would not change the operation of the device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781